In an action for separation, defendant has interposed a counterclaim for annulment. He appeals from an order granting plaintiff alimony of $100 a week and a counsel fee of $7,000, without prejudice to further application to the trial court for an increase in the amount of counsel fee. Order modified by striking from the first ordering paragraph the figures “ $7,000 ” and “ $3,500 ” and by substituting in place thereof respectively the figures “ $4,500 ” and “ $2,250 ”. As so modified, order affirmed, without costs. In our opinion, the award for counsel fee in the amount of $7,000 appears to be excessive at this time. Nolan, P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur.